Citation Nr: 0508025	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02-20 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO, in pertinent part, granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective December 20, 2001.  The 
veteran perfected an appeal for the assignment of a 
noncompensable rating for bilateral hearing loss.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected bilateral hearing loss is 
manifested by, at worst, level II hearing impairment in the 
right ear and level I hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.87, Diagnostic 
Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim. 
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The veteran first raised his claim of entitlement to an 
increased initial rating for hearing loss by his July 2002 
notice of disagreement, which was clearly after the June 2002 
rating decision.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue an SOC if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue, if VA has 
already given the section 5103(a) notice regarding the 
original claim.

In this case, in a letter dated in February 2002, VA provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

In addition, in the September 2002 statement of the case, 
January 2003, and August 2003 supplemental statements of the 
case (SSOC), the RO explained the basis for the zero percent 
rating assigned for his bilateral hearing loss, and outlined 
the applicable criteria for rating hearing loss.  The RO 
notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claim.

In general, the statute and regulation also provide that VA 
will also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Here, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service medical records and post-
service medical records and examination reports, including 
two VA examinations.  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  


Relevant Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in July 2002.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Ratings of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
rating schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. 
§ 4.85(h), Table VI (2003).  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA (in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII) as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  In order to 
establish entitlement to a compensable rating for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86

Analysis

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss.  The veteran 
asserts that the Board should consider the private 
audiological evaluation results from January 2002 in 
rendering a decision.

On the private audiological evaluation in January 2002, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
70
55
50
45
55
LEFT
40
25
22
20
26

Speech audiometry revealed word recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted that the examination revealed the veteran 
had mild or moderate sensorineural hearing loss in the left 
ear and a mixed hearing loss in the right ear.  The examiner 
noted that the veteran can be expected to have communication 
difficulties in some listening situations, especially when 
competing with background noise is present, or when speakers 
are at a distance or not facing him.  A hearing aid was 
recommended.

Application of the January 2002 audiological findings to 
Table I of 38 C.F.R. § 4.85 results in a numeric designation 
of I for the right ear and I for the left.  These 
designations correspond to a zero percent disability rating 
pursuant to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2003).  

The veteran underwent a VA examination in June 2002, during 
which the veteran complained of poor hearing, especially on 
the right, and difficulty hearing in noise and crowds, and 
hearing the television.  Audiometric testing revealed the 
following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
Average
RIGHT
70
55
45
55
56
LEFT
40
25
20
15
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner diagnosed moderate to severe mixed hearing loss 
in the right ear, and normal to mild hearing loss in the left 
ear.  

Application of the June 2002 audiological findings to Table I 
of 38 C.F.R. § 4.85 results in a numeric designation of I for 
the right ear and I for the left.  These designations 
correspond to a zero percent disability rating pursuant to 
Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).  

























The veteran underwent a VA examination again January 2003, 
reporting the same complaints as on the June 2002 
examination.  Audiometric testing revealed the following 
puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
Average
RIGHT
70
50
45
50
54
LEFT
45
30
25
20
30

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 98 percent in the left ear.  The 
examiner diagnosed moderate to severe mixed hearing loss in 
the right ear, and mild to moderate sensorineural hearing 
loss in the left ear.    

Application of the January 2003 audiological findings to 
Table I of 38 C.F.R. § 4.85 results in a numeric designation 
of II for the right ear and I for the left.  These 
designations correspond to a zero percent disability rating 
pursuant to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2003).  

Based on the competent evidence of record, the Board 
concludes that a higher evaluation for the veteran's 
bilateral hearing loss disability is not warranted under the 
schedular criteria.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of zero percent for the veteran's service-connected bilateral 
hearing loss.  Thus, the appeal must be denied.


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


